MEMORANDUM OPINION
                                         No. 04-10-00885-CR

                                       Jason William HODGES,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                      From the County Court at Law No. 8, Bexar County, Texas
                                      Trial Court No. 285492
                              Honorable Karen Crouch, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 21, 2011

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellant filed a motion to dismiss this appeal. The motion is granted, and this appeal is

dismissed. See TEX. R. APP. P. 42.2(a).

                                                               PER CURIAM

DO NOT PUBLISH